Citation Nr: 0610089	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  01-09 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $12,913.00, for 
the period from February 1, 1997 to October 30, 2000, to 
include the issue of whether the debt was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in October 2000, that retroactively 
discontinued the veteran's non-service-connected pension 
benefits based on the veteran's excessive income and created 
an overpayment of $12,913.00. The discontinuance and denial 
of the request for waiver of overpayment by the Committee on 
Waivers and Compromises (COWC) were duly appealed and the 
case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review. 

This matter was previously before the Board in December 2004, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As indicated above, this case was previously remanded in 
December 2004.  The COWC has determined that an overpayment 
has been created in the amount of $12,913.00, for the period 
from February 1, 1997 to October 30, 2000.  This 
determination was based on the assumption by the COWC that 
the veteran was receiving $5,045.00 in interest or investment 
income annually.  The veteran had disputed this amount, 
asserting that his annual interest and investment income had 
been substantially lower.  In its December 2004 Remand, the 
Board indicated that it was not clear as to where the 
$5,045.00 annual interest or investment income figure was 
derived, and that it was unlikely that it accurately 
reflected the veteran's interest or investment income over 
the years 1997 to 2000.  The Board directed the RO, in 
pertinent part, to specifically explain the basis of the 
COWC's calculations, to include the origin of the calculated 
$5,045.00 annual interest or investment income figure.  

A review of the veteran's claims file reveals that the RO has 
not provided a specific explanation as to how it had derived 
at the $5,045.00 annual interest or investment income figure 
which is the basis of the overpayment at issue.  As such, the 
case must again be remanded before the Board may properly 
proceed with appellate review.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Additionally, in its December 2004 Remand, the Board directed 
the RO to request that the veteran provide complete 
information regarding his receipt of his 1997 personal injury 
cash settlement, to include disbursements of funds therefrom 
for costs and expenses.  An accurate report of all income 
earned during the years 1997 through 2000 was also requested, 
and it was suggested that the veteran accurately complete 
Improved Pension Eligibility Verification Reports, VA Form 
21-0516, for the years 1997, 1998, 1999, and 2000.  By letter 
dated in December 2004, the RO notified the veteran that the 
aforestated information was required.  The veteran did not 
reply.

As this matter is being remanded to the RO for further 
development, the RO should endeavor to provide the veteran 
with additional notification that he submit the previously 
requested information.  In this regard, the veteran should be 
apprised that it is incumbent on a claimant to respond to 
requests for evidence and information.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [the "duty to assist" an 
appellant in developing the evidence pertinent to his or her 
claim is not a "one-way street"], and that except as 
otherwise provided, where evidence requested in connection 
with an original claim, a claim for increase or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within one year after the date of request, the 
claim may be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  38 C.F.R. § 3.158(a) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically explain how 
it derived at the $5,045.00 annual 
interest or investment income figure which 
is the basis of the overpayment at issue.  
In explaining the basis of its 
calculations, it should set forth the time 
periods considered, and the specific 
sources of income earned during the total 
time period in question.  All documents on 
which the calculations are based should be 
identified.

2.  The veteran should be requested to 
provide complete information regarding his 
receipt of the 1997 settlement, 
personal injury cash settlement, to 
include disbursements of funds therefrom 
for costs and expenses.  The veteran 
should provide a detailed report of all 
income earned during the years 1997 
through 2000, and include copies of 
supporting statements and documentation.  
He should be provided with Improved 
Pension Eligibility Verification Reports, 
VA Form 21-0516, and submit updated 
information for the years 1997, 1998, 
1999, and 2000.

3.  After the foregoing development has 
been accomplished to the extent possible, 
review the claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Finally, readjudicate the veteran's 
claim of entitlement to a waiver of 
recovery of an overpayment of VA pension 
benefits.  If the determination of the 
claim remains unfavorable to the 
appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


